

	

		II

		109th CONGRESS

		1st Session

		S. 980

		IN THE SENATE OF THE UNITED STATES

		

			May 9, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide state and local governments with

		  financial assistance that will increase their ability and effectiveness in

		  monitoring convicted sex offenders by developing and implementing a program

		  using global positioning systems to monitor convicted sexual offenders or

		  sexual predators released from confinement.

	

	

		1.Short titleThis Act may be cited as the

			 Sexual Predator Effective Monitoring

			 Act of 2005.

		2.FindingsCongress finds that—

			(1)in recent years we have seen multiple cases

			 of convicted sexual offenders serving probation abducting and murdering young

			 children;

			(2)several states have begun the development

			 and implementation of outfitting convicted sexual offenders with Global

			 Positioning Systems to track their movements while on probation;

			(3)the employment of these devices will assist

			 law enforcement in tracking the movements and location of probationers in real

			 time to within 10 ft. of their location;

			(4)Global Positioning System tracking will

			 permit law enforcement to ensure that convicted sex offenders do not go to

			 areas restricted according to the terms of their probation;

			(5)Global Positioning Systems will serve to

			 deter sexual predators from re-offending as they will know that their movements

			 are monitored and tracked by law enforcement; and

			(6)in the event that a convicted sexual

			 offender commits an additional sex offense while on probation and monitored

			 with a Global Positioning System, the Global Positioning System technology will

			 aid law enforcement in the investigation of these crimes by quickly determining

			 the location of sexual offenders within the area of the suspected crime.

			3.Sexual predator

			 monitoring program

			(a)Grants

			 authorized

				(1)In

			 generalThe Attorney General

			 is authorized to award grants and contracts to State and local governments to

			 assist such States and local governments in—

					(A)carrying out programs to outfit sexual

			 offenders with electronic monitoring units; and

					(B)the employment of law enforcement officials

			 necessary to carry out such programs.

					(2)DurationThe Secretary shall award grants under this

			 Act for a period not to exceed 3 years.

				(b)Application

				(1)In

			 generalEach State or local

			 government desiring a grant under this Act shall submit an application to the

			 Attorney General at such time, in such manner, and accompanied by such

			 information as the Attorney General may reasonably require.

				(2)ContentsEach application submitted pursuant to

			 paragraph (1) shall—

					(A)describe the activities for which

			 assistance under this Act is sought; and

					(B)provide such additional assurances as the

			 Attorney General determines to be essential to ensure compliance with the

			 requirements of this Act.

					4.Proportional

			 shareThe Attorney General

			 shall ensure that each State with eligible programs receives a proportional

			 share of funding under this Act based on the total number of eligible States

			 and the population of sex offenders to be monitored with global positioning

			 systems in those States.

		5.DefinitionIn this Act, the term “sexual offender”

			 means an offender 18 years of age or older who commits a sexual offense against

			 a minor.

		6.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated $10,000,000 for fiscal year 2006 and $20,000,000 for fiscal

			 year 2007 to carry out this Act.

			(b)ReportNot later than April 1, 2007, the Attorney

			 General shall report to Congress—

				(1)assessing the effectiveness and value of

			 this Act; and

				(2)making recommendations for continuing

			 funding and the appropriate levels for such funding.

				

